Citation Nr: 0015802	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-03 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1951, from November 1951 to November 1957 and from 
December 1957 to December 1967.  The appellant is the widow 
of the veteran.

This appeal arose from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.


FINDINGS OF FACT

1.  The appellant has not shown by competent medical evidence 
that the cause of the veteran's death was related to his 
period of service or to any service-connected disability.

2.  The veteran was not totally disabled at the time of 
death, nor was his cause of death service-connected.


CONCLUSIONS OF LAW

1.  The appellant has not presented evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant lacks entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of 
the veteran's death

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

As a preliminary matter, the Board notes that Public Law No. 
105-206 (to be codified at 38 U.S.C.A. § 1103) adopted on 
July 22, 1998, prohibits service connection for death or 
disability that results from an injury or disease 
attributable to the use of tobacco products during service.  
This law pertains only to claims filed after June 9, 1998.  
It does not affect those claims that were filed on or prior 
to that time, such as this case.

VA's General Counsel has clarified the circumstances under 
which service connection can be granted for nicotine 
dependence. VAOPGCPREC 19-97 (1997). The opinion, in 
pertinent part, was to the effect that if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection could be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310 (1998).

The 1997 Opinion cited a 1993 opinion holding that the 
question of whether nicotine dependence was a disease for 
compensation purposes, was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws; and in that regard, it 
referred to further VA guidelines, which held in the 
affirmative.

The 1997 Opinion further noted that secondary service 
connection could be granted only if a veteran's nicotine 
dependence, arose in service and was the proximate cause of 
the disability or death which is the basis of the claim, and 
that the question of whether there was proximate cause is one 
of fact.

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.

Based on the conclusion of VA's Under Secretary for Health 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence. Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated (as opposed to 
the inservice usage of those products).

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the following three elements: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran. The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was 
clearly to be subjected to the usual underlying criteria for 
well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold. Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.

A review of the record indicated that, at the time of his 
death, the veteran was service-connected for postoperative 
residuals of a herniated nucleus pulposus, evaluated as 10 
percent disabling, and a bilateral hearing loss, evaluated as 
0 percent disabling.

The veteran's death certificate noted that the cause of death 
was cancer of the lung and liver, primary site unknown.  No 
autopsy was conducted.  No other disabilities were listed as 
having contributed to his death.

The veteran's service medical records contained no references 
to any complaints of or treatment for any lung disorders.  
The retirement examination conducted in August 1969 noted 
that his lungs were clear and a chest x-ray was negative.

A VA examination of the veteran was performed in June 1971.  
He made no complaints about his lungs.  The objective 
evaluation found that his lungs were clear to auscultation.

In June 1987, the veteran was hospitalized after complaining 
of urinary frequency and hematuria.  A large bladder tumor 
was found.  A lesion was also present in the left upper lobe.  
He underwent a total cystectomy with ileal loop diversion for 
his transitional cell carcinoma of the bladder.  In October 
1987, he was re-admitted for a left upper lobe resection for 
moderately differentiated adenocarcinoma of the lung.  These 
records were unclear as to whether this lung cancer was a 
primary or a metastatic tumor.  However, its rapid growth 
suggested that it was metastatic from the bladder tumor.  

The veteran was hospitalized at a private facility in 
November 1992 following complaints of dysphagia.  It was 
commented that there had been no recurrence of his lung or 
bladder cancers.  In fact, these were noted to be cured by 
his past treatment.  An endoscopy found esophageal cancer.  
This record also noted a 40 to 50 year smoking history.  He 
was described as a former smoker, who had consumed a half 
pack per day.  During a December 1992 hospitalization, it was 
found that his esophageal cancer and metastasized to the 
liver.  The veteran's condition deteriorated and he died in 
April 1993.

The appellant submitted numerous lay statements written 
between March and April 1997, to include several from former 
service comrades of the veteran.  Each of these noted that 
the veteran was not a "habitual" smoker at the time of his 
entrance onto active duty.  However, because they were issued 
free cigarettes with their rations, they all began to smoke.  
Following his discharge, they described him as a heavy 
smoker.  The extent of his post-service smoking habit was 
attested to by his children, niece, sister, son-in-law and 
brother-in-law.  These individuals had expressed their 
opinions that the veteran had become addicted to cigarettes 
during his period of service.

In March 1997, the physician that had treated the veteran 
from November 1992 to his date of death submitted 
correspondence that indicated that he had suffered from 
numerous cancers, to include bronchogenic cancer, 
transitional cell carcinoma of the bladder and esophageal 
cancer.  All of these cancers were noted to be associated 
with prolonged use of tobacco.  The physician then stated 
that "I believe that his history of heavy cigarette use 
increased his risk for developing these cancers."

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence of record, it is found 
that the appellant has failed to submit a well grounded claim 
for service connection for the cause of the veteran's death.  
The death certificate indicated that the veteran's cause of 
death was lung and liver cancer, primary site unknown.  
However, it is noted that the private treatment records from 
November 1992 to March 1993 had found no recurrence of lung 
cancer; rather, his death was related to esophageal cancer 
that had spread to his liver.  In any event, there is no 
objective indication that the cancers that resulted in the 
veteran's death existed in service.  While the veteran was 
service-connected for a back disorder and a hearing loss at 
the time of his death, there is no suggestion that these 
disorders played any possible role in his death.

The appellant has alleged that the veteran's smoking, which 
she reported began while he was in service, was responsible 
for the cancer that caused his death.  She asserted that he 
became addicted to cigarettes during service, and that this 
addiction ultimately caused his death.  A review of the 
record does indicate that the veteran abused cigarettes for 
several years; service comrades, who had known him prior to 
service, indicated that he had not been an habitual smoker at 
entrance to service, possibly suggesting that he had smoked 
prior to service.  However, his sister had stated that he had 
not smoked prior to service.  The fact remains, however, that 
the appellant has not presented any medical evidence of a 
relationship between the veteran's cause of death and his 
inservice tobacco use.  His private physician had indicated 
that the veteran's heavy use of tobacco had increased his 
risk of developing the cancer that he had, but this statement 
had not suggested that his inservice use had caused his 
cancers.  In regard to the claim that the veteran developed 
nicotine dependence in service which ultimately resulted in 
his death from lung cancer, it is noted that the record does 
not indicate that the veteran was ever diagnosed with 
nicotine dependence (thus, no evidence of a current 
disability); nor is there any evidence that any medical 
professional ever diagnosed nicotine dependence during the 
veteran's period of active service.  While the appellant and 
several of the lay witnesses have stated their opinion that 
the veteran was nicotine dependent in service, they are not 
competent, as lay persons to render opinions to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, based upon the above facts and analysis, it is 
determined that the appellant has not submitted evidence of a 
well grounded claim for service connection for the cause of 
the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:

(a) General.  Basic eligibility exists if 
the veteran:

	(1) Was discharged from service 
under conditions other than dishonorable, 
or died in service; and
	(2) Has a permanent total service-
connected disability; or
	(3) A permanent total service-
connected disability was in existence at 
the date of the veteran's death; or
	(4) Died as a result of a service-
connected disability

In regard to whether this claim is well grounded, it has been 
held that the concept of "well grounded" is limited to the 
character of the evidence submitted by the claimant.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependent's Educational Assistance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

